Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 11, 12, and 14-16 are allowable for the reasons detailed below. Claims 17-20, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of group I and group II, as set forth in the Office action mailed on 6 September 2019, is hereby withdrawn and claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 4 in the reply filed 1 October 2021 is acknowledged and accordingly the 35 U.S.C. 112 rejection thereto as outlined in the office action mailed 31 December 2019 is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see page 1, fourth paragraph, filed 1 October 2021, with respect to amended claims 1 and 14 have been fully considered and are persuasive. Accordingly, the rejections of claims 1-4, 6, and 14-16 have been withdrawn because, as remarked by Applicant, none of the cited prior art of record is considered to disclose or render obvious the particular section relationship and internal openings required by independent claims 1 and 14 because the combination of Brody and Gass does not disclose or suggest an external opening in the valve sidewall and the cap being disposed within the sidewall to help maintain the spring in position in the third section such as now claimed.

Reasons for Allowance
Claims 1-7, 11, 12, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a water flow valve comprising a second internal opening, the second internal opening also constituting a first open end of a fourth section of the internal passageway, the fourth section positioned perpendicular to the third section and parallel with the second section of the when considered in combination with the other limitations recited in the instant claim.
As to claim 14: The claim is directed to a water flow valve comprising a cap member that is secured within and seals the externally accessible opening and helps to retain the spring in position within the third section of the internal passageway and also recites the allowable features of claim 1 above and therefore is also indicated allowable over the prior art of record.
As to claim 17: The claim is directed to a method for reducing the amount of air in a fluid as the fluid passes through a water meter in communication with a fluid line and comprises a valve reciting the allowable features of claims 1 and 14 for the reasons noted above and is therefore also indicated allowable.
As to claims 2-7, 11, 12, 15, 16, and 18-24: Each of said claims depends ultimately from one of claims 1, 14, or 17 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856